TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00011-CV



                 In re Kim Henderson and Randy Henderson, Individually
                         and as Next Friends of MFPD 263, a Minor


                    ORIGINAL PROCEEDING FROM BURNET COUNTY



                            M E M O R AN D U M O P I N I O N


               Relators Kim Henderson and Randy Henderson, individually and as next friends of

MFPD 263, a minor, seek to withdraw their petition for writ of mandamus because the trial court

rescinded the order that was the subject of the Hendersons’ petition and the matter is now moot.

               Accordingly, the Hendersons’ petition for mandamus is dismissed as moot.




                                             __________________________________________

                                             Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Filed: February 1, 2012